Citation Nr: 1131910	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-37 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether a disability rating reduction from 100 percent to 40 percent for the service-connected residuals of prostate cancer, effective September 1, 2006 was proper, and if so, whether an increased rating is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The matter was initially before the Board on appeal in June 2009, but was remanded for additional development of the record.  

Unfortunately, as noted in greater detail below, there has not been substantial compliance with the Board's June 2009 remand directives, and as a result, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from September 1978 until his retirement in June 2005.  He was treated for prostate cancer while on active duty.  A review of his service treatment records (STRs) reflects that his prostate cancer was diagnosed in February 2003.  He received radiation therapy as well as injections of Goserelin, also known as Zoladex.  The last treatment was provided prior to his retirement in 2005.

The Veteran submitted a claim for entitlement to service connection for several disorders in August 2005.  He was granted service connection for prostate cancer and assigned a 100 percent rating by way of a rating decision dated in September 2005.  The effective date for the grant of service connection and disability rating was July 1, 2005, the day following the Veteran's retirement from active duty.  The Veteran was also granted entitlement to service connection for cutaneous T-cell lymphoma mycosis fungoides in September 2005.  This disability was also rated at the 100 percent level.

The Veteran was granted service connection for a number of additional disabilities as well.  The combined disability rating for the other service-connected disabilities also resulted in a 100 percent rating.  See 38 C.F.R. § 4.25.  The RO further established entitlement to special monthly compensation (SMC) based on 38 U.S.C.A. § 1114(s) because the Veteran was rated at the 100 percent level for his lymphoma and had additional other disability ratings that were independently ratable at the 60 percent level or more from July 1, 2005.

The RO provided the Veteran with notice of the rating action in September 2005.  He was informed that he would be scheduled for an examination at a future date to evaluate the severity of his cancer of the prostate.

Evidence of record reflects that the Veteran was scheduled for a VA examination in May 2006; however, he failed to report.  The RO proceeded to issue a rating decision that implemented a reduction of the Veteran's disability rating for cancer of the prostate in June 2006.  The rating was reduced from 100 percent to a noncompensable level.  The effective date of the reduction was September 1, 2006.  The RO provided notice of the reduction on June 10, 2006.

The Veteran submitted his notice of disagreement (NOD) in January 2007.  He submitted copies of his STRs and a VA radiation therapy consultation dated in September 2006.  The Veteran contended that the records documented several residuals that he experienced as a result of the treatment he received for his prostate cancer.  He maintained that the residuals were disabling and permanent and he argued that he should receive a 100 percent rating for his disability.

VA treatment records show that the Veteran was followed in the urology department at the VA medical center (VAMC) in Asheville, North Carolina.  The Veteran was noted to have a prostate specific antigen (PSA) value of < 0.1 as of August 15, 2006.  A radiation oncology note from December 21, 2006, reported that there was no evidence of disease (NED) in regard to the Veteran's prostate cancer.  A urology note from August 2, 2007, reported that the Veteran's PSA was undetectable.

The Veteran was afforded a VA genitourinary examination in September 2007.  The examiner noted that the claims folder was not available for review.  She reported the Veteran's PSA level as 0.112.  The examiner provided diagnoses of prostate cancer and diabetes mellitus.

The same examiner evaluated the Veteran in May 2008.  The claims folder was available for review for this examination.  The history of the Veteran's cancer treatment and post- service history was discussed.  The examiner noted that the Veteran brought in the results of a PSA value that was done by a private physician in May 2008.  The Veteran's PSA was given as 0.2.  The examiner provided pertinent diagnoses of prostate cancer now in biochemical remission as evidenced by normal PSA post-therapy, and urge urinary incontinence.

The RO increased the disability rating for the residuals of the Veteran's prostate cancer to 20 percent by way of a rating decision dated in June 2008.  The Veteran was evaluated on the basis of a voiding disability.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.  The effective date of the 20 percent rating was as of September 1, 2006, the date of the reduction of the 100 percent rating.

The Veteran was afforded another VA genitourinary examination in July 2008.  The examiner noted that he had been requested to admit the Veteran for observation to determine the Veteran's voiding dysfunction.  The report indicates that the Veteran could not be admitted for observation.  The examiner referenced the prior examination of May 2008.  The final diagnoses were prostate cancer, urge urinary incontinence, and erectile dysfunction.

Additional VA treatment records were associated with the claims folder.  A surgical urology note from July 31, 2008, noted that the Veteran's PSA had been very slowly rising.  In that regard, the physician listed the results of six PSA tests ranging from August 1, 2006, to April 28, 2008.  The tests showed results from < 0.1 in August 2006, to 0.1 in May 2007, to 0.2 in April 2008.  The Veteran was to return to the clinic in December 2008.  A determination would be made after the next PSA test to see if androgen blockade and breast irradiation would be necessary.  No further VA records were associated with the claims folder.

The RO increased the residual rating for the Veteran's prostate cancer to 40 percent by way of a rating decision dated in October 2008.  The 40 percent rating was made effective from September 1, 2006.

The Veteran testified at a Travel Board hearing in May 2009.  He noted that he had had three PSA tests showing a rise in his PSA level.  He said he was told by a VA physician and a physician from Duke University that, even though the results were small increases, they showed that "they did not get all of his prostate cancer" with his prior treatment.  He said he was given a "warning order" by physicians at VAMC Ashville that he should go back on Zoladex.  The Veteran maintained that his cancer was still present and no reduction in his rating was warranted.

The Veteran submitted a printout of VA PSA test results for eight tests done between August 2006 and December 2008.  The tests showed an initial PSA value of < 0.1 in August 2006 to a PSA of 0.3 in December 2008.

The above summary demonstrates that there is conflicting evidence of record as to whether the Veteran has remained cancer-free at any time during the pendency of his appeal.  Malignant neoplasms of the genitourinary system are rated under Diagnostic Code 7528.  Pursuant to these provisions, a 100 percent evaluation is warranted when the evidence indicates malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b.  A "Note" to this code section states that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis following the cessation of the therapy, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

Additionally, the VA outpatient records from 2006 and 2007 appear to reflect an absence of any prostate cancer; however, the VA examination report of September 2007 provides a diagnosis of prostate cancer without reference to a "history of" or "past history of."  The examiner also provided a diagnosis of diabetes mellitus which is a current disability for the Veteran and one that requires constant treatment.

The same VA examiner provided a diagnosis that said the Veteran's prostate cancer was in biochemical remission, as evidenced by normal PSA post-therapy, in May 2008.  This change in diagnosis may be the result of the claims folder being available for review when it was not in September 2007.  However, there is a distinct difference in diagnoses between the two examination reports.

The July 2008 VA examiner, aware of the report from May 2008, provided a diagnosis of prostate cancer.  He did not refer to a history of prostate cancer but appeared to include it as an active diagnosis.  Given that the May 2008 report said that the Veteran's cancer was in biochemical remission, the Board cannot dismiss the July 2008 examiner's diagnosis of prostate cancer as not reflecting evidence of current disease as the examiner could have also stated the cancer was in remission.

The July 2008 urology note expressed concern regarding the Veteran's cancer status.  It was noted that he had experienced a slowly increasing PSA value and that a test in December 2008 would be used to determine if hormone and radiation therapy would be required.  The Veteran provided the PSA value from December 2008 but the concomitant VA treatment record is not included in the claims folder.

In light of the conflicting evidence of whether the Veteran's prostate cancer can be said to be remission, at any point after September 1, 2006, the case was remanded for additional development.  The June 2009 remand specifically noted that an examination was necessary to determine whether the Veteran currently had a malignancy, as described pursuant to the criteria at Diagnostic Code 7528.  The June 2009 remand specifically stated that, "[t]he Veteran must be afforded a VA examination where the examiner reviews the claims folder.  The examiner can then opine as to whether the evidence supports a conclusion that the Veteran's prostate cancer was in remission at any time and whether the Veteran experienced either a recurrence or metastasis at any time and when such a recurrence or metastasis may have occurred."

Although the Veteran was afforded a VA examination in conjunction with the remand orders in October 2009, and then underwent a urology surgical consultation in December 2010, the evidence obtained from these reports does not provide a definite answer to the question of whether the Veteran's prostate cancer was in remission at any time, and/or whether the Veteran experienced either a recurrence or metastasis at any time, and if so, when such a recurrent or metastasis may have occurred.  

According to the October 2009 VA examination report, the Veteran had a diagnosis of prostate cancer, with malignant neoplasm, diagnosed in December 2002.  The report also noted that the Veteran was treated with radiation and Zoladex through June 2005, but did not undergo surgery.  The last antineoplastic treatment was noted to be in June 2005, and the Gleason score was 7.  The Veteran reported symptoms of nausea, vomiting, back pain, pelvic/abdominal pain and dizziness, in addition to urinary symptoms.  The examiner listed these symptoms as general systemic symptoms due to genitourinary disease.  With regard to urinary symptoms, the Veteran reported urgency, hesitancy/difficulty starting stream, weak or intermittent stream, dysuria, dribbling, straining to urinate, a voiding interval of 15 to 20 minutes during the day, and nocturia 5 to 6 times per night.  The Veteran also reported a divided stream.  Additionally, the Veteran reported intermittent leakage.  There was no urine retention, no hematuria, no urethral discharge, no renal colic, no history of recurrent urinary tract infections, no history of obstructed voiding, no history of urinary tract stones, no history of renal dysfunction or renal failure, no history of acute nephritis, and no history of hydronephrosis.  

The Veteran also once again reported that he was seen by several urologists from Duke and told that his cancer was present based on the elevation of PSA levels.  

On examination, there was no abdominal or flank tenderness, bladder exam was normal, anus and rectal walls were normal.  Urethra was normal.  Perineal sensation was intact and normal.  There was no peripheral edema.  Bulbocavernosus reflex was normal.  Right and left dorsalis pedis and posterior tibial pulses were normal.  Penis and testicles exams were normal, as were examinations of the epididymis/spermatic cord/scrotum, and seminal vesicles, which were non-palpable.

Examination of the prostate revealed that it was generally enlarged, with irregular contour, and tender.  Rectal tenderness was noted.  Creatinine was 1.09 and BUN was 7.  

Under the heading, "Summary of all Problems, Diagnoses and Functional Effects" the report notes, "neoplasm, malignant, genitourinary."  However, under the heading of "Diagnosis" only the "residuals effects of prostate cancer treatment" is listed, which consisted of frequency of urination- 15 to 20 times daily with 5-6 times/night; urgency, discomfort, and dysuria.  The examiner concluded, "Given the Veteran's complaints and taking into account the numerous additional diagnoses, I cannot given an opinion as requested and feel that an evaluation by a Urologist is indicated."  

A VA December 2010 urology note indicates that the Veteran was seen for follow-up and for urological opinion with regard to his compensation and pension evaluation.  The examiner noted that the Veteran was treated with radiation therapy and a prolonged course of hormonal therapy ( for three years).  The examiner further noted that the Veteran's PSA measured in December 2008 was 0.3, and a repeat PSA in March 2009 was 0.2.  The PSA in December 2010 was 0.12.  Based on these findings, the examiner indicated that there continued to be no evidence of disease progression.  

The examiner noted a review of the October 2009 examination report and indicated that the Veteran continued to  have significant voiding problems with slow urinary stream, frequency and urgency, and specifically noted that he must use pads for protection against incontinence.  The examiner also noted that the problems persisted without improvement, despite the use of Flomax therapy.  

On physical examination, the testicles were atrophied, and the prostate gland was quite small and nontender.  There was no induration or nodularity, and the seminal vesicles were not palpable.  The impression was prostate cancer, and the examiner indicated that it appeared to be clinically stable, and the PSA most recently was very low indicating NED (no evidence of disease) following definitive radiation therapy.  However, the examiner also pointed out that the Veteran was initially diagnosed with high-risk prostate cancer (PSA 43.27, Gleason score 7, and cancer in 10/12 needle core biopsies) and the risk of future recurrence was significant.  

Importantly, the examiner also noted that the Veteran's voiding dysfunction appeared to be quite bothersome to him ,and the urgency and frequency limited his ability to travel far from home.

In a December 2010 addendum, the urologist noted that voiding dysfunction, bowel problems, and erectile dysfunction were common potential adverse side effects from definitive radiation therapy for the treatment of prostate cancer; and, although the prostate cancer appeared to have responded well to this therapy, the Veteran was now experiencing all three of these problems and has been severely bothered by this.  

Based on the above examiner's findings, the issue of whether the Veteran has a current malignancy for purposes of determining the proper rating in this case remains unclear.  The December 2010 examiner stated that the Veteran's PSA scores from December 2008, March 2009, and December 2010 revealed that there continued to be no evidence of disease progression, but never stated that the Veteran's cancer was in remission.  Then, that same examiner later indicated that the impression was prostate cancer, but that it appeared to be clinically stable, and the PSA most recently was very low indicating NED (no evidence of disease) following definitive radiation therapy.  However, the examiner also pointed out that the Veteran was initially diagnosed with high-risk prostate cancer (PSA 43.27, Gleason score 7, and cancer in 10/12 needle core biopsies) and the risk of future recurrence was significant.  

Based on the above wording, it appears, that the examiners are indicating that the Veteran's therapy has irradiated the malignancy, and that the Veteran is in a state of remission; but, given the Veteran's high-risk, his cancer is likely to return.  Nonetheless, that is not entirely clear, and the medical evidence of record does not clearly state this, such that the Board is convinced that a reduction is proper.  

In this regard, and critically, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In this case, the Board specifically requested that an examiner opine as to whether the Veteran's prostate cancer was ever in remission following the cessation of treatment in 2005.  If so, the examiner was asked to state when the remission occurred.  The examiner was also requested to state whether any recurrence or metastasis of prostate cancer had occurred since July 2005 and, if so, to identify when this occurred.  These specific remand directives were not complied with and the October 2009 and December 2010 VA examinations are therefore not adequate for the purpose for which they were administered.  

Furthermore, even if the Board were to conclude, based on the evidence of record, that there is currently no identifiable malignancy and no recurrence or metastasis, neither the October 2009 nor the December 2010 examination is adequate for rating purposes.  The December 2010 examination report notes that the Veteran wears absorbent pads because of urinary leakage, but there is no indication in the record as to how many times per day the Veteran must change his pad due to incontinence.  

The rating criteria pertaining to voiding dysfunction provide the following criteria:  

Voiding dysfunction is to be rated as urine leakage, frequency or obstructed voiding.  38 C.F.R. § 4.115a.  According to Diagnostic Code 7528, based on the criteria for voiding dysfunction, continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows: requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent).  38 C.F.R. § 4.115(a).

Urinary frequency is rated as follows: daytime voiding interval between two and three hours, or awakening to void two times per night (10 percent); daytime voiding interval between one and two hours, or awakening to void three to four times per night (20 percent); and daytime voiding interval less than one hour, or awakening to void five or more times per night (40 percent).  Id.

Obstructed voiding  warrants a 30 percent evaluation if there is urinary retention requiring intermittent or continuous catheterization.  Id.  

In this case, the Veteran's voiding dysfunction is most predominant, and there is no evidence of any renal dysfunction.  The RO determined that a 40 percent rating was warranted following the discontinuance of the 100 percent rating assigned during the period of malignancy; however, the criteria provides for a higher, 60 percent rating if the evidence shows that urinary incontinence, or stress incontinence is requiring the wearing of absorbent materials which must be changed more than 4 times per day.  See 38 C.F.R. § 4.115(a).  Thus, on remand, if it is determined that the Veteran is indeed in a period of remission, then the examiner must obtain a history of the Veteran which includes specific details regarding his incontinence and whether he has to change his absorbent pads more than 4 times daily.  

Finally, pursuant to the in the June 2009 remand directives, the RO sent a letter to the Veteran in October 2009 requesting that he submit any information regarding private treatment for his prostate cancer, including the actual records, or the Authorization and Consent to Release Information for each health care provider.  The Veteran did not respond to this request.  Given that he has stated that his doctors at Duke have told him that he continues to have a malignancy, he is encouraged to respond to this request for private records.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from October 2009.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his prostate cancer disability since 2005.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

2.  Associate with the claims folder VA medical records pertaining to the Veteran that date from October 2009.  

3.  The Veteran must be afforded a VA genitourinary examination in order to determine the current severity of the residuals of prostate cancer.  The claims folder should be provided to the examiner for review.  The examiner should identify any renal dysfunction or voiding dysfunction to include urine leakage, frequency, or obstructed voiding.  The examiner is asked to describe the Veteran's urinary frequency, if any, during the daytime and nighttime.  Additionally, the examiner is asked to determine if the Veteran is required to change his absorbent pads more than 4 times daily, on average due to incontinence.  

The examiner is also requested to review the medical evidence of record, as well as the statements from the Veteran, and offer an opinion as to whether the Veteran's prostate cancer was ever in remission following the cessation of treatment in 2005.  If so, the examiner should state when the remission occurred.  The examiner is also requested to state whether any recurrence or metastasis of prostate cancer has occurred since July 2005 and, if so, to identify when this occurred.  If the Veteran has continued to have a prostate malignancy even after his radiation therapy, the examiner should so state in the examination report.  

The examiner should provide a complete rationale for all conclusions reached.

4.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


